Citation Nr: 0823961	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and V.W.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1982, and from May 1989 to October 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran presented testimony at a VA Central Office 
hearing chaired by the undersigned Acting Veterans Law Judge 
in April 2008.  A transcript of the hearing is associated 
with the claims file.


REMAND

During the hearing, the veteran identified recent treatment 
records from the VA Medical Center in Hampton, Virginia.  In 
June 2008, the veteran's representative submitted those 
records.  The RO has not readjudicated the issue in light of 
the new evidence.  The veteran's representative has not 
waived such adjudication, but has specifically requested that 
the RO consider the additional evidence prior to a decision 
by the Board.

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In addition, the Board notes that at the hearing, the veteran 
provided sworn testimony that she developed PTSD as the 
result of a couple of sexual assaults, one of which involved 
an individual whom she reportedly served with aboard the 
U.S.S. Samuel Gulpers.  The claims file shows the veteran 
submitted a newspaper article in which the alleged 
perpetrator was named as a perpetrator in another sexual 
assault involving another woman.  The RO or Appeals 
Management Center (AMC) should verify whether the veteran and 
her alleged perpetrator served together aboard the U.S.S. 
Samuel Gulpers.  

The veteran also testified that she received treatment for 
psychiatric problems at the Hampton VA Medical Center (MC) in 
1997 after her discharge from service.  Only VA treatment 
records dating back to 2000 are of record.  Records dated 
from 1997 to 2000 should be requested as they may contain 
pertinent information.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should obtain VA 
treatment records from the VAMC in 
Hampton, Virginia dating from 1997 to 
2000 pertaining to any treatment the 
veteran received for psychiatric 
problems.

2.  The RO or the AMC should verify 
through the National Personnel Records 
Center or other appropriate depository 
as to whether the veteran and her 
alleged perpetrator [identified at the 
hearing as S. (Hearing Transcript pg. 
23), but in earlier statements 
identified as G.P.] served at the same 
time aboard the U.S.S. Samuel Gulpers.  
Please see the pink tabs on the left 
side in the claims file for the name of 
the individual referenced in the 
veteran's statements and the newspaper 
article.

3.  Thereafter, if the claimed mutual 
service of the veteran and her alleged 
perpetrator has been verified, the 
veteran should be scheduled for a VA 
examination by a psychiatrist or 
psychologist to determine if she has PTSD 
due to military sexual trauma.  The 
claims folders must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
claimed military sexual trauma, should be 
identified.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should review the 
evidence of record, including the 
additional evidence obtained since the 
October 2006 supplemental statement of 
the case, and readjudicate the 
veteran's claim of entitlement to 
service connection for PTSD.  In so 
doing, the RO or the AMC should 
accomplish any additional development 
it deems to be necessary.  If the claim 
remains denied, the RO or the AMC 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Tanya A. Smith
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


